Case 8:17-cv-02896-WFJ-AAS Document 148 Filed 01/30/19 Page 1 of 39 PageID 3486




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                              TAMPA DIVISION


 ROBERT L. VAZZO,
 DAVID H. PICKUP, SOLI DEO
 GLORIA INTERNATIONAL, INC.
 d/b/a NEW HEARTS OUTREACH
 TAMPA BAY

       Plaintiffs,
 v.                                                  Case No. 8:17-cv-2896-T-02AAS

 CITY OF TAMPA,

       Defendant,

 ______________________________________/

                       REPORT AND RECOMMENDATION

        The City of Tampa moves to dismiss the plaintiffs’ first amended complaint.

 (Doc. 84). Amicus Equality Florida supports the City’s motion to dismiss. (Doc. 92).

       The plaintiffs—Robert Vazzo, David Pickup, and New Hearts Outreach—failed

 to state a plausible claim for relief under the Free Exercises Clauses of the federal

 and Florida constitutions. And the plaintiffs cannot state a claim for relief under the

 Florida Patient’s Bill of Rights and Responsibilities. The plaintiffs, however, allege

 a plausible claim for relief on all other claims. The City’s motion to dismiss, therefore,

 should be GRANTED-IN-PART and DENIED-IN-PART.




                                             1
Case 8:17-cv-02896-WFJ-AAS Document 148 Filed 01/30/19 Page 2 of 39 PageID 3487




 I.    BACKGROUND

       On April 6, 2017, the City adopted Ordinance 2017-47, which the mayor later

 signed and approved. (Doc. 24-1, pp. 2–8). Section 14-312 of that ordinance states

 the following:

       Sec. 14-312.—Conversion Therapy Prohibited

       It shall be unlawful for any Provider to practice conversion therapy
       efforts on any individual who is a minor regardless of whether the
       Provider receives monetary compensation in exchange for such services.

 (Id. at 7). The ordinance defines “conversion therapy” and “provider” as follows:

       Sec. 14-311.—Definitions.

       (a)    Conversion     therapy     or    reparative     therapy      means,
       interchangeably, any counseling, practice or treatment performed with
       the goal of changing an individual’s sexual orientation or gender
       identity, including, but not limited to, efforts to change behaviors,
       gender identity, or gender expression, or to eliminate or reduce sexual
       or romantic attractions or feelings toward individuals of the same
       gender or sex. Conversion therapy does not include counseling that
       provides support and assistance to a person undergoing gender
       transition or counseling that provides acceptances, support, and
       understanding of a person or facilitates a person’s coping, social support,
       and development, including sexual orientation-neutral interventions to
       prevent or address unlawful conduct or unsafe sexual practices, as long
       as such counseling does not seek to change sexual orientation or gender
       identity.
                                    . . .

       (c)    Provider means any person who is licensed by the State of Florida
       to provide professional counseling, or who performs counseling as part
       of his or her professional training under chapters 456, 458, 459, 490, or
       491 of the Florida Statutes, as such chapters may be amended, including
       but not limited to, medical practitioners, osteopathic practitioners,
       psychologists, psychotherapists, social workers, marriage and family
       therapists, and licensed counselors. A Provider does not include
       members of the clergy who are acting in their roles as clergy or pastoral
                                            2
Case 8:17-cv-02896-WFJ-AAS Document 148 Filed 01/30/19 Page 3 of 39 PageID 3488




        counselors and providing religious counseling to congregants, as long as
        they do not hold themselves as operating pursuant to any of the
        aforementioned Florida Statutes licenses.

 (Doc. 24-1, p. 6).

        Messrs. Vazzo and Pickup are licensed marriage and family therapists whose

 practices include providing sexual-orientation-change-efforts (SOCE) counseling.

 (Doc. 78, ¶¶14–15, 102, 116). According to the plaintiffs, SOCE counseling is therapy

 provided to “clients who wish to reduce or eliminate same-sex sexual attractions,

 behaviors, or identity.” (Id. at ¶60).   Messrs. Vazzo and Pickup perform SOCE

 counseling by using “speech to help clients understand and identi fy their anxiety or

 confusion regarding their attractions, or identity and then help the client formulate

 the method of counseling that will most benefit that particular client.” (Id. at ¶65).

 Mr. Vazzo is licensed to practice mental health counseling in Florida. (Id. at ¶14).

 Mr. Pickup is not licensed in Florida, but he is “undergoing the necessary

 requirements” to become licensed. (Id. at ¶15).

        New Hearts Outreach is a Christian ministry in Tampa. (Id. at ¶¶16, 126).

 New Hearts Outreach’s goal is to foster “sexual and relational wholeness in people’s

 lives through the hope of Jesus Christ.” (Id. at ¶126). New Hearts Outreach aims to

 connect “the sexually and relationally challenged to Jesus Christ.” (Id. at ¶132). To

 achieve the goal of its ministry, New Hearts Outreach refers individuals, including

 minors, “struggling with unwanted same-sex attractions, behaviors, or identity” to

 licensed mental health professions to receive counseling. (Doc. 78, ¶¶133–34).

                                           3
Case 8:17-cv-02896-WFJ-AAS Document 148 Filed 01/30/19 Page 4 of 39 PageID 3489




       Mr. Vazzo is a “provider” under Ordinance 2017-47. (Doc. 78, ¶112). If Mr.

 Pickup becomes licensed in Florida, he will also be a “provider” under the ordinance.

 (Id. at ¶¶114, 116). Ordinance 2017-47 prohibits mental health counselors from

 providing SOCE counseling to minors. (Id. at ¶7). As a result, Messrs. Vazzo and

 Pickup cannot provide SOCE counseling to minors in Tampa. (Id. at ¶¶112, 116).

 Nor can New Hearts Outreach refer minors to Messrs. Vazzo and Pickup for SOCE

 counseling in Tampa. (Id. at ¶135).

       The plaintiffs sued the City1 and allege Ordinance 2017-47 violates their rights

 to freedom of speech under the First Amendment (Count I); their clients’ rights to

 receive information under the First Amendment (Count II); the plaintiffs’ rights to

 free exercise of religion under the First Amendment (Count III); the plaintiffs’ rights

 to liberty of speech under the Florida Constitution (Count IV); the plaintiffs’ rights to

 free exercise and enjoyment of religion under the Florida Constitution (Count V);

 Article VIII, Section 2(b) of the Florida Constitution (Count VI); the Florida Patient’s

 Bill of Rights and Responsibilities (Count VII); and the Florida Religious Freedom

 and Restoration Act (Count VIII).

       The City moves to dismiss all the plaintiffs’ claims. (Doc. 84). Equality Flor ida,




 1 The plaintiffs originally sued Sal Ruggiero (manager of the City’s Neighborhood
 Enhancement Division) too, but the plaintiffs later voluntarily dismissed their claims
 against him. (Docs. 137, 141).

                                            4
Case 8:17-cv-02896-WFJ-AAS Document 148 Filed 01/30/19 Page 5 of 39 PageID 3490




 a civil-rights organization participating in this case as amicus curiae, 2 supports the

 City’s motion. (Doc. 92). The plaintiffs oppose the City’s motion to dismiss. (Doc.

 114). The undersigned will now address the City’s motion.

 II.   LEGAL STANDARD

       A defendant may move to dismiss a complaint for “failure to state a claim upon

 which relief can be granted.” Fed. R. Civ. P. 12(b)(6). To survive a motion to dismiss,

 the complaint must include enough facts to state a claim for relief that is plausible

 on its face. Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). A complaint is

 facially plausible when the plaintiff pleads facts that allow the court to draw the

 reasonable inference that the defendant is liable for the alleged misconduct. Ashcroft

 v. Iqbal, 556 U.S. 662, 678 (2009) (citation omitted).

       The court must accept factual allegations in the complaint as true and view

 them most favorably to the nonmoving party. Erickson v. Pardus, 551 U.S. 89, 93–

 94 (2007); Cunningham v. Dist. Attorney’s Office for Escambia Cty., 592 F.3d 1237,

 1255 (11th Cir. 2010) (citation omitted). Although a complaint need not contain

 detailed factual allegations, conclusory allegations are not entitled to a presumption

 of truth. Twombly, 550 U.S. at 55, 570 (citations omitted); Iqbal, 556 U.S. at 679.

 Legal conclusions must be supported by factual allegations. Iqbal, 556 U.S. at 679.

       A court may properly dismiss a complaint that rests on “conclusory allegations,



 2(See Doc. 60) (denying Equality Florida’s motion to intervene and instead allowing
 Equality Florida to participate as amicus curiae).
                                           5
Case 8:17-cv-02896-WFJ-AAS Document 148 Filed 01/30/19 Page 6 of 39 PageID 3491




 unwarranted factual deductions, or legal conclusions masquerading as facts.” Infante

 v. Bank of Am. Corp., 468 F. App’x 918, 919 (11th Cir. 2012) (citations omitted). A

 complaint fails to state a plausible claim for relief when the plaintiffs’ claims fail as

 a matter of law. See GeorgiaCarry.Org, Inc. v. Georgia, 687 F.3d 1244, 1266 (11th

 Cir. 2012) (affirming district court’s Rule 12(b)(6) dismissal of Section 1983 claim that

 failed to state a facial challenge under the Second Amendment as a matter of law).

       When ruling on a motion to dismiss, the court is limited to analyzing the four

 corners of the complaint. See Trustmark Ins. Co. v. ESLU, Inc., 299 F.3d 1265, 1267

 (11th Cir. 2002) (citations omitted) (stating when a judge considers matters outside

 the pleadings, a Rule 12(b)(6) motion to dismiss is converted to a Rule 56 motion for

 summary judgment). That said, the court may consider extrinsic documents when

 ruling on a Rule 12(b)(6) motion to dismiss if (1) the documents are central to the

 plaintiff’s claim and (2) the documents’ authenticity is not challenged. U.S. ex rel.

 Osheroff v. Humana, Inc., 776 F.3d 805, 811 (11th Cir. 2015) (citations omitted). The

 court may also consider judicially-noticed documents. Id. (citation omitted).

       The undersigned took judicial notice of the City’s certified copy of Ordinance

 2017-47 (Docs. 24-1; 24-2; 24-3; 24-4; 24-5; 24-6; 24-7), the City’s Clerk file (Docs. 25-

 1, 25-2), the transcripts of the legislative proceedings about Ordinance 2017-47 (Docs.

 26-1; 26-2; 26-3; 26-4), and the DVDs of the legislative proceedings (Doc. 54). (Doc.

 51). The undersigned will therefore consider these materials when ruling on the

 City’s motion to dismiss. But the undersigned takes no judicial notice of the truth of

                                             6
Case 8:17-cv-02896-WFJ-AAS Document 148 Filed 01/30/19 Page 7 of 39 PageID 3492




 the statements contained in the City’s Clerk file, transcripts, or DVDs, consistent

 with the undersigned’s previous ruling. (Doc. 51).

 III.   ANALYSIS
        In its motion to dismiss, the City raises three arguments about the plaintiffs’

 standing. (Doc. 84, pp. 10–11). The City first argues Messrs. Vazzo and Pickup lack

 standing to assert claims on behalf of their minor clients.3 (Id. at 10). Second, the

 City argues New Hearts Outreach lacks standing to assert claims on behalf of its

 constituents. (Id.). Third, the City argues Mr. Pickup lacks standing because he is

 not a licensed mental health provider in Florida. (Id. at 11).

        The City also argues the plaintiffs’ complaint fails to state a plausible claim for

 relief on all claims. (Id. at 11–25). Equality Florida similarly argues the plaintiffs’

 complaint fails to state a claim for relief on all claims. (Doc. 92).

        The undersigned will first address the City’s arguments about standing before

 analyzing whether the plaintiffs’ complaint alleges plausible claims for relief.

        A.    The Plaintiffs’ Standing

        Messrs. Vazzo and Pickup bring their claims individually and on behalf of their

 minor clients. (Doc. 78). New Hearts Outreach similarly brings its claims on its




 3 Although the amended complaint’s caption states Messrs. Vazzo and Pickup bring
 claims individually and on behalf of their “patients,” the plaintiffs more frequently
 refer to their patients as “clients.” (Compare Doc. 78, p. 1) (stating Messrs. Vazzo and
 Pickup bring claims on behalf of their “patients”) (with Doc. 78, ¶65) (alleging Messrs.
 Vazzo and Pickup use speech during SOCE counseling to help their “clients”). The
 undersigned therefore references the plaintiffs’ “clients” throughout this report.
                                            7
Case 8:17-cv-02896-WFJ-AAS Document 148 Filed 01/30/19 Page 8 of 39 PageID 3493




 behalf and on behalf of its “members, constituents, and clients.” (Doc. 78).

       The City argues the plaintiffs failed to allege the elements necessary to

 establish third-party standing on behalf of their minor clients and minor

 constituents. (Doc. 84, p. 10). The City also argues Mr. Pickup lacks standing to

 bring his claims individually because he is not licensed to practice mental health

 counseling in Florida. (Id. at 11). The City does not dispute Mr. Vazzo’s standing to

 bring his individual claims.

       The jurisdiction of federal courts is constitutionally limited to certain “cases”

 and “controversies.” U.S. Const. art. III., § 2; Clapper v. Amnesty Int’l USA, 568 U.S.

 398, 408 (2013).   To satisfy the case-or-controversy requirement, a plaintiff must

 establish he has standing to sue the defendants. Clapper, 568 U.S. at 408. To

 establish standing, a plaintiff’s injury must be (1) concrete, particularized, and actual

 or imminent; (2) fairly traceable to the challenged action; and (3) redressable by a

 favorable ruling. Id. at 409 (quotation and citations omitted).

       A plaintiff, who suffers concrete injury, may assert the rights of a third party

 if (1) the plaintiff and the third party have a close relationship and (2) the third party

 faces some obstacle to asserting his or her own rights. Planned Parenthood Ass’n of

 Atlanta Area, Inc. v. Miller, 934 F.2d 1462, 1465 n.2 (11th Cir. 1991) (citation

 omitted). A minor’s physician is often a proper plaintiff to challenge legislation that

 restricts the minor’s medical decisions, and the minor’s physician is often an effect ive

 advocate for their minor clients. See id. (discussing Supreme Court decisions that

                                             8
Case 8:17-cv-02896-WFJ-AAS Document 148 Filed 01/30/19 Page 9 of 39 PageID 3494




 allowed doctors to assert causes of action on behalf of their patients) (citations

 omitted); see also Singleton v. Wulff, 428 U.S. 106, 117–18 (1976) (concluding

 physician could assert rights of third-party women patients, in part, because those

 women may be chilled from asserting their own rights because of privacy concerns

 over the medical procedures publicly challenged in court).

       If one plaintiff establishes standing, a court need not consider whether co-

 plaintiffs established standing, and the lawsuit may continue. Horne v. Flores, 557

 U.S. 433, 446–47 (2009) (citations omitted); Ouachita Watch League v. Jacobs, 463

 F.3d 1163, 1170 (11th Cir. 2006) (citation omitted); Bayou Lawn & Landscape Servs.

 v. Johnson, 173 F. Supp. 3d 1271, 1281–82 (N.D. Fla. 2016) (citations omitted).

       The court need not consider whether Mr. Pickup established individual

 standing or whether Mr. Pickup and New Hearts Outreach sufficiently established

 third-party standing because Mr. Vazzo has standing to maintain this suit

 individually and on behalf of his minor clients. Mr. Vazzo is a mental health

 counselor, licensed in Florida, who offers SOCE counseling to minor clients. (Doc. 78,

 ¶¶14, 100, 102).    Ordinance 2017-47 prevents Mr. Vazzo from providing SOCE

 counseling to minor clients in Tampa. (Id. at ¶112). If he prevails and the court

 concludes Ordinance 2017-47 is unconstitutional, Mr. Vazzo could then provide SOCE

 counseling to minor clients in Tampa. The plaintiffs’ amended complaint therefore

 establishes (1) Mr. Vazzo suffers actual injury (2) fairly traceable to Ordinance 2017-

 47 that (3) can be redressed by a favorable ruling.      So, the amended complaint

                                           9
Case 8:17-cv-02896-WFJ-AAS Document 148 Filed 01/30/19 Page 10 of 39 PageID 3495




  establishes Mr. Vazzo has individual standing.

        The amended complaint also sufficiently establishes Mr. Vazzo has standing

  to bring third-party claims on behalf of his minor client in Tampa. Most relevant

  here, the amended complaint alleges the following:

        108.   Vazzo has had numerous clients in Florida, provides counseling
               to clients in Florida, and constantly receives inquiries from all
               over the state concerning SOCE counseling.

        109.   Vazzo has been contacted by individuals in the City who desire to
               discuss and engage in SOCE counseling with Vazzo.

        110.   Vazzo currently has a minor client who is fifteen years old and
               desires SOCE counseling from Vazzo in the City. Vazzo’s client
               desires to receive SOCE counseling from a licensed professional
               counselor with expertise in this particular area.

                                        .   .    .

        112.   Vazzo is prohibited from engaging in SOCE counseling with his
               minor client because of the ordinance, and his client is currently
               prohibited from receiving such counseling from a licensed
               professional.

  (Doc. 78, ¶¶108–10, 112). These allegations establish that Mr. Vazzo has a close

  relationship with his minor client in Tampa. And, given the sensitive nature of SOCE

  counseling—which the amended complaint describes in detail—the plaintiffs

  sufficiently demonstrate the Tampa minor’s privacy interest presents an obstacle to

  bringing claims on his or her own behalf. The plaintiffs sufficiently demonstrate Mr.

  Vazzo has standing to bring claims individually and on behalf of his minor client in

  Tampa. The court therefore need not consider the City’s other challenges to standing.


                                            10
Case 8:17-cv-02896-WFJ-AAS Document 148 Filed 01/30/19 Page 11 of 39 PageID 3496




        B.     Count I: First Amendment Freedom of Speech

        The plaintiffs allege Ordinance 2017-47 violates the free-speech protection

  under the First Amendment because the ordinance is an unconstitutional prior

  restraint on the plaintiffs’ speech (Doc. 78, ¶179); the ordinance constitutes viewpoint

  discrimination (Id. at ¶180); the ordinance is an unconstitutional content-based

  regulation (Id. at ¶182); the ordinance is unconstitutionally vague (Id. at ¶192); the

  ordinance is underinclusive (Id. at ¶193);4 and the ordinance is unconstitutionally

  overbroad (Id. at ¶194).

        The City and Equality Florida argue the plaintiffs’ amended complaint fails to

  state a claim for relief as a matter of law under the First Amendment’s free-speech

  protection. (Doc. 84, pp. 11–15; Doc. 92, pp. 4–15). The undersigned will analyze

  whether the plaintiffs sufficiently pleaded each of their free-speech claims in turn—

  albeit in a different order.

               1.     The Plaintiffs’ Claim that Ordinance            2017-47    is
                      Unconstitutionally Content-Based

        The City argues Ordinance 2017-47 is constitutional because it satisfies

  intermediate scrutiny. (Doc. 84, pp. 11–15).      To support its argument, the City



  4 Neither the City nor Equality Florida argue the plaintiffs failed to state a First
  Amendment claim under their “unconstitutionally-underinclusive” theory. (Docs. 84,
  92). Equality Florida only addresses the plaintiffs’ “underinclusive” argument when,
  in its post-hearing supplement, Equality Florida argues Ordinance 2017-47 is
  narrowly tailored to promote a government interest. (Doc. 143, pp. 9–10). Therefore,
  the undersigned and the court need not consider whether the plaintiffs stated a
  plausible claim for relief under an “unconstitutionally-underinclusive” theory.
                                            11
Case 8:17-cv-02896-WFJ-AAS Document 148 Filed 01/30/19 Page 12 of 39 PageID 3497




  primarily relies on King v. Governor of the State of New Jersey, 767 F.3d 216 (3rd Cir.

  2014). In King, the Third Circuit decided free-speech claims identical to the plaintiffs’

  claims here failed to state a claim for relief as a matter of law under the First

  Amendment’s free-speech protection. Id. at 220.           The City argues King should

  persuade the court that the plaintiffs have no free -speech claim under the First

  Amendment. (Doc. 84, pp. 13–14).

          Equality Florida similarly argues the plaintiffs cannot allege a free-speech

  violation as a matter of law. (Doc. 92, pp. 4–15). Equality Florida argues that, under

  Eleventh Circuit precedent, Ordinance 2017-47 satisfies both rational-basis scrutiny

  and heightened (intermediate) scrutiny.         (Id.).   According to Equality Florida,

  Ordinance 2017-47      satisfies rational-basis      scrutiny because    the ordinance

  incidentally limits speech while protecting the public from harmful practices. (Id. at

  4–8).    Equality Florida also argues Ordinance 2017-47 satisfies heightened

  (intermediate) scrutiny because the ordinance is narrowly tailored to serve a

  compelling interest, namely protecting children from harm. (Id. at 8–12). Therefore,

  Equality Florida concludes the plaintiffs cannot plead a free -speech violation under

  the First Amendment as a matter of law. (Id.).

          The First Amendment protects each individual’s freedom of speech. U.S.

  Const. amend. I; see also 42 U.S.C. § 1983 (prohibiting persons acting under color of

  any ordinance from violating individuals’ constitutional rights). Two types of laws

  commonly come into play in First Amendment challenges: content-neutral laws and

                                             12
Case 8:17-cv-02896-WFJ-AAS Document 148 Filed 01/30/19 Page 13 of 39 PageID 3498




  content-based laws. Ward v. Rock Against Racism, 491 U.S. 781 (1989); R.A.V. v. City

  of St. Paul, 505 U.S. 377 (1992); United States v. Playboy Ent. Grp., 529 U.S. 803

  (2000); Reed v. Town of Gilbert, 135 S. Ct. 2218 (2015).

         The plaintiffs allege Ordinance 2017-47 is a content-based law. (Doc. 78,

  ¶182). A law is content-based if it “applies to particular speech because of the topic

  discussed or the idea or message expressed.” Reed, 135 S. Ct. at 2227 (citations

  omitted). Content-based laws also include laws that cannot be justified without

  reference to the content of the regulated speech and laws the government adopted

  because it disagrees with the message the regulated speech conveys. Id.; Ward, 491

  U.S. at 791 (citation omitted).

         Content-based laws must satisfy strict-scrutiny analysis. Playboy, 529 U.S. at

  813.   That is, the law must be narrowly tailored to promote a compelling

  governmental interest.     Id.    If a less strict alternative would promote the

  government’s compelling interest, the government must use that alternative. Id.

  Content-based laws are presumptively invalid. R.A.V., 505 U.S. at 382 (citations

  omitted).

         The plaintiffs sufficiently pleaded that Ordinance 2017-47 is a content-based

  law.   The plaintiffs allege Ordinance 2017-47 prohibits licensed mental health

  professionals from providing conversion therapy, including SOCE counseling, to

  minors in Tampa. (Doc. 78, ¶7). The ordinance therefore prohibits Messrs. Vazzo

  and Pickup from providing SOCE counseling to minors in Tampa, according to the

                                            13
Case 8:17-cv-02896-WFJ-AAS Document 148 Filed 01/30/19 Page 14 of 39 PageID 3499




  plaintiffs. (Doc. 78, ¶¶112, 116). The plaintiffs also allege the ordinance pr events

  New Hearts Outreach from referring minors to Messrs. Vazzo and Pickup for SOCE

  counseling in Tampa. (Id. at ¶135).

        In their amended complaint, the plaintiffs allege Messrs. Vazzo and Pickup

  only use speech when they provide SOCE counseling to minors. (Id. at ¶¶60–71).

  According to the plaintiffs, when Messrs. Vazzo and Pickup provide SOCE counseling

  “[t]hey sit down with their clients and talk to their clients about the clients’ goals,

  objective, religious beliefs, desires, and identity.” (Id. at ¶63). The plaintiffs allege

  Messrs. Vazzo and Pickup use speech to “assist a client with their [sic] stated desires

  and objectives in counseling, which sometimes can include reducing o r eliminating

  the client’s unwanted same-sex attractions.” (Id. at ¶69). And the plaintiffs allege

  Ordinance 2017-47 prohibits Messrs. Vazzo and Pickup from providing SOCE

  counseling because of the content of their speech during SOCE counseling. ( Id. at

  ¶¶112, 116).

        The plaintiffs also sufficiently pleaded that, as a content-based law, Ordinance

  2017-47 fails strict-scrutiny analysis.   The plaintiffs allege that the City has no

  compelling interest that Ordinance 2017-47 promotes. (Doc. 78, ¶ 182). The plaintiffs

  also allege that “[i]nformed consent provisions outlining the required disclosure prior

  to engaging in SOCE counseling with a minor would have been far less restrictive” of

  the plaintiffs’ speech.    (Doc. 78, ¶185).     The plaintiffs’ complaint, therefore,

  sufficiently alleges Ordinance 2017-47 violates the First Amendment because the

                                             14
Case 8:17-cv-02896-WFJ-AAS Document 148 Filed 01/30/19 Page 15 of 39 PageID 3500




  ordinance is a content-based law that fails strict-scrutiny analysis.

        Contrary to the City’s contention, King does not preclude the plaintiffs’

  content-based-law claim as a matter of law, especially in light of recent case law.

  King held that mental health counselor’s speech during SOCE counseling is speech.

  767 F.3d at 229 (stating that “speech is speech, and it must be analyzed as such for

  purposes of the First Amendment”) (citations omitted). But King also held that the

  counselor’s speech during SOCE counseling was not subject to strict-scrutiny analysis

  because a counselor’s speech during SOCE counseling is “professional speech.” Id. at

  233. Instead, King held that prohibitions on professional speech are constitutional if

  the law directly advances the government’s interest “in protecting its citizens from

  harmful or ineffective professional practices and are no more extensive than

  necessary to serve that interest”—otherwise called intermediate-scrutiny analysis.

  Id.   Finding the New Jersey law that prohibited SOCE counseling satisfied

  intermediate scrutiny, King affirmed summary judgment against mental health

  counselors who challenged the law. Id. at 247.

        King’s holding that intermediate-scrutiny analysis applies to counselors’

  speech during SOCE counseling was later abrogated in National Institute of Family

  and Life Advocates (NIFLA) v. Becerra, 138 S. Ct. 2361 (2018). NIFLA explicitly

  rejected King’s holding that professional speech is subject to different standards of

  review under the First Amendment than other speech. Id. at 2371–2372. NIFLA

  instead held that the traditional analyses that apply to content-based laws also apply

                                            15
Case 8:17-cv-02896-WFJ-AAS Document 148 Filed 01/30/19 Page 16 of 39 PageID 3501




  to professional speech that is neither commercial nor incidental to professional

  conduct. 138 S. Ct. at 2371–74.

        Under King and NIFLA, the plaintiffs sufficiently pleaded Ordinance 2017-47

  is an unconstitutional content-based law.     King holds mental health counselors’

  speech during SOCE counseling is speech under the First Amendment. 767 F.3d at

  229; see also Wollschlaeger v. Governor, Florida, 848 F.3d 1293 (2017) (holding doctor-

  patient communications about gun ownership are speech under the First

  Amendment). NIFLA holds traditional constitutional analyses, including strict-

  scrutiny analysis, applies to content-based regulations on professional speech. 138

  S. Ct. at 2371. The plaintiffs’ complaint sufficiently alleges that Ordinance 2017-47

  is a content-based law that fails strict-scrutiny analysis. The City and Equality

  Florida’s argument that the plaintiffs cannot plead a free -speech claim under the

  First Amendment as a matter of law is unsuccessful.

               2.     The Plaintiffs’ Claim that Ordinance           2017-47    is
                      Unconstitutional Viewpoint Discrimination

        The City argues Ordinance 2017-47 commits no viewpoint discrimination.

  (Doc. 84, p. 15). To supports its argument, the City relies on Keeton v. Anderson-

  Wiley, 664 F.3d 865 (11th Cir. 2011).

        Equality Florida also argues5 Ordinance 2017-14 commits no viewpoint


  5 Although the court allowed Equality Florida to appear as amicus in this case (Doc.
  60), Equality Florida brings up issues the City failed to raise. (See Doc. 92, pp. 14–
  15) (arguing Ordinance 2017-47 is not overbroad); (Doc. 142) (introducing evidence
  neither the City nor the plaintiffs introduced at the November 15th hearing). Absent
                                             16
Case 8:17-cv-02896-WFJ-AAS Document 148 Filed 01/30/19 Page 17 of 39 PageID 3502




  discrimination because the ordinance prohibits the SOCE counseling procedure—not

  speech about SOCE counseling. (Doc. 92, pp. 12–13). Equality Florida also relies on

  Keeton to support Equality Florida’s argument about viewpoint discrimination. (Id.).

        Viewpoint discrimination occurs when the government targets specific views

  speakers have on a subject. Rosenberger v. Rector & Visitors of the Univ. of Va., 515

  U.S. 819, 829 (1995) (citation omitted). A content-based law can, in practice, be

  viewpoint discriminatory. Sorrell v. IMS Health Inc., 564 U.S. 552, 571 (2011)

  (citations omitted); RAV, 505 U.S. at 391.

        To prevail on a viewpoint-discrimination claim, the plaintiff must prove (1) the

  government law regulating his or her speech is unreasonable and (2) the law is not

  viewpoint neutral.   See Keeton, 664 F.3d at 872 (discussing how courts analyze

  viewpoint-discrimination claims in nonpublic forums). The “crucial or ultimate fact”

  that determines whether a law is viewpoint discriminatory is the government’s

  motivation for passing the law. Id. Laws that discriminate based on viewpoint are

  presumptively unconstitutional. Rosenberger, 515 U.S. at 828 (citation omitted).



  exceptional circumstances, amici curiae may not expand the scope of issues presented
  by the parties to the court. See Evans v. Ga. Reg’l Hosp., 850 F.3d 1248, 1257–58
  (11th Cir. 2017) (quotation and citations omitted) (stating that amici curiae may not
  expand the scope of an appeal); see also Resort Timeshare Resales, Inc. v. Stuart, 764
  F. Supp. 1495, 1500–01 (S.D. Fla. 1991) (quotation and citations omitted) (stating
  that amici appear for the benefit of the court and the court determines the extent and
  manner of participation by amici). So, the undersigned would not normally address
  new issues or arguments Equality Florida raises. But, given the procedural posture
  of this case and the City incorporating Equality Florida’s arguments (Doc. 143, p. 5),
  the undersigned addresses Equality Florida’s raised arguments.
                                             17
Case 8:17-cv-02896-WFJ-AAS Document 148 Filed 01/30/19 Page 18 of 39 PageID 3503




        The plaintiffs sufficiently pleaded Ordinance 2017-47 is unconstitutional

  viewpoint discrimination. The plaintiffs allege Ordinance 2017-47 is viewpoint

  discriminatory. (Doc. 78, ¶180). Specifically, the plaintiffs allege the ordinance

  “authorizes only one viewpoint on SOCE counseling and unwanted same -sex sexual

  attractions, behaviors, and identity by forcing Plaintiffs to present only one viewpoint

  on the otherwise permissible subject matter of same-sex attractions, behaviors, or

  identity.” (Id. at ¶181).   The plaintiffs further allege Ordinance 2017-47 “forces

  Plaintiffs’ clients and their parents to receive only one viewpoint on this otherwise

  permissible subject matter.” (Id. at ¶181).

        The amended complaint alleges Ordinance 2017-47 is unreasonable because it

  “imposes unjustifiable and unreasonable restrictions” on the plaintiffs’ speech. ( Id.

  at ¶187). The plaintiffs also allege the City passed Ordinance 2017-47 because the

  City disagreed with the content of the communications that occur during SOCE

  counseling between the mental health therapist and the client. (Id. at ¶¶31–71). The

  plaintiffs therefore sufficiently pleaded necessary elements to bring a viewpoint-

  discrimination claim under the First Amendment.

        The City and Equality Florida’s argument that Keeton precludes the plaintiffs’

  viewpoint-discrimination claim is not convincing. In Keeton, a university required a

  graduate student, who believed homosexuality was a “personal choice subject to

  individual change,” to participate in a remediation plan to improve her ability to work

  with “gay, lesbian, bisexual, transgender, and queer or questioning” clients. 664 F.3d

                                            18
Case 8:17-cv-02896-WFJ-AAS Document 148 Filed 01/30/19 Page 19 of 39 PageID 3504




  at 867–68.     The student claimed the remediation plan constituted viewpoint

  discrimination because she claimed the university imposed the plan because of her

  views on homosexuality. Keeton, 664 F.3d at 872.

        Keeton held that evidence failed to support the student’s viewpoint-

  discrimination claim. Id. at 872. The university imposed the remediation plan on

  the student because she earlier expressed her intent to impose her religious beliefs

  on her client—not because the university disagreed with the student’s viewpoint. Id.

  at 872.      Keeton held the university’s remediation plan was not viewpoint

  discrimination because the ethical requirement that counselors not impose their

  values on their clients applied without reference to the content or viewpoint of the

  counselors’ speech. Id. at 874 (citation omitted).

        The plaintiffs here allege the City passed Ordinance 2017-47 because of its

  disagreement with the content of communications that occur during conversion

  therapy, including SOCE counseling—not because of ethical concerns that apply

  without reference to counselors’ speech. (Doc. 78, ¶¶31–71). So, Keeton does not

  preclude the plaintiffs’ viewpoint-discrimination claim as a matter of law.

                3.    The Plaintiffs’ Claim that       Ordinance     2017-47    is
                      Unconstitutionally Vague

        Equality Florida argues Ordinance 2017-47 is not unconstitutionally vague as

  a matter of law because the ordinance sufficiently details which conduct is prohibited

  and which conduct is allowed. (Doc. 92, pp. 13–14). Equality Florida also argues

  “conversion therapy” and “SOCE counseling” are terms of art in the counseling
                                      19
Case 8:17-cv-02896-WFJ-AAS Document 148 Filed 01/30/19 Page 20 of 39 PageID 3505




  community; so, counselors will understand what conduct the ordinance prohibits.

  (Doc. 92, pp. 13–14).

        A law that imposes penalties for a new offense must sufficiently inform citizens

  what conduct will expose them to that law’s penalties. Connally v. Gen. Contr. Co.,

  269 U.S. 385, 391 (1926) (citations omitted). A plaintiff who claims that a law is

  unconstitutionally vague must prove either (1) the law fails to provide people of

  ordinary intelligence to understand what conduct the law prohibits or (2) the law

  authorizes or encourages arbitrary and discriminatory enforcement.          Konikov v.

  Orange Cty., 410 F.3d 1317, 1329 (11th Cir. 2005) (citations omitted).

        The    amended     complaint    sufficiently alleges    Ordinance    2017-47    is

  unconstitutionally vague.    The plaintiffs allege the ban on counseling aimed at

  reducing or eliminating sexual attractions, behaviors, or identity is vague because

  “sexual orientation and gender identity are difficult to define and encompass a

  number of factors, including behavior, practices, identity, attractions, sexual fantasy,

  romantic attractions, and erotic desires.” (Doc. 78, ¶88). The plaintiffs allege Messrs.

  Vazzo and Pickup “are left to guess at what counseling practice might constitute a

  violation” because of the ordinance’s vagueness. (Id. at ¶89).

        The plaintiffs also allege Ordinance 2017-47 fails to “specify which clients

  would be classified as seeking to ‘change’ and those that would merely be deemed

  conforming their behavior with their original ‘sexual orientation.’” (Id. at ¶90). The

  amended complaint also alleges the ordinance allows counselors to “provide

                                            20
Case 8:17-cv-02896-WFJ-AAS Document 148 Filed 01/30/19 Page 21 of 39 PageID 3506




  counseling that provides ‘acceptance, support, and understanding’ of a client’s

  unwanted same-sex attractions, behaviors, or identity.” (Doc. 78, ¶93). But the

  plaintiffs allege, under the ordinance, Messrs. Vazzo and Pickup cannot “provide

  acceptance and support to a client who comes in for counseling and requests

  assistance in seeking to eliminate unwanted same-sex attractions, behaviors, or

  identity.” (Id. at ¶94).

         The    plaintiffs’   allegations   plausibly   claim   Ordinance    2017-47    is

  unconstitutionally vague.

                4.     The Plaintiffs’ Claim that        Ordinance    2017-47    is
                       Unconstitutionally Overbroad

         Equality Florida argues Ordinance 2017-47 is not overbroad. (Doc. 92, pp. 14–

  15).   According to Equality Florida, the plaintiffs’ claim that the ordinance is

  unconstitutionally overbroad is simply a disagreement with the City’s legislative

  findings when it passed the ordinance. (Id. at 15).

         The overbreadth doctrine allows courts to invalidate laws that limit freedom

  of speech if the “impermissible applications of the law are substantial ‘when judged

  in relation to the statute’s plainly legitimate sweep.’” City of Chicago v. Morales, 527

  U.S. 41, 52 (1999) (citation omitted); Locke v. Shore, 634 F.3d 1185, 1191 (11th Cir.

  2011). A law is overbroad when every application of the law creates the risk that

  ideas might be suppressed, such as when the law gives overly broad discretion to the

  person enforcing it. Foryth Cty. v. Nationalist Movement, 505 U.S. 123, 129–30 (1992)

  (citations omitted); Catron v. City of St. Petersburg, 658 F.3d, 1260, 1269 (11th Cir.
                                             21
Case 8:17-cv-02896-WFJ-AAS Document 148 Filed 01/30/19 Page 22 of 39 PageID 3507




  2011). Invalidating a law because it is overbroad is a “strong medicine” and a “last

  resort.” Broadrick v. Oklahoma, 413 U.S. 601, 613 (1973); Locke, 634 F.3d at 1192;

  Catron, 658 F.3d at 1260.

           The plaintiffs’ amended complaint sufficiently alleges Ordinance 2017-47 is

  unconstitutionally overbroad. The plaintiffs allege the ordinance “vests unbridled

  discretion in government officials . . . to apply or not apply the ordinance in a manner

  to restrict free speech, and subjects Plaintiffs to ethical cod e violations.” (Doc. 78,

  ¶191).     The plaintiffs further allege Ordinance 2017-47 is unconstitutionally

  overbroad because “it chills and abridges the free speech rights of all licensed mental

  health providers in the City of Tampa who use counseling techniques to provide

  assistance to a minor seeking to reduce or eliminate his or her unwanted same -sex

  attractions, behaviors, or identity and does not leave open alternative methods of

  communication.” (Id. at ¶194).

           The plaintiffs’ allegations in their amended complaint are enough to plausibly

  claim Ordinance 2017-47 is unconstitutionally overbroad. The court should therefore

  allow the plaintiffs to proceed on their First Amendment claim that Ordinance 2017-

  47 is unconstitutionally overbroad.

                 5.     The Plaintiffs’ Claim that Ordinance 2017-47 is an
                        Unconstitutional Prior Restraint on Their Free Speech

           The plaintiffs allege Ordinance 2017-47 is an unconstitutional prior restraint

  on their free speech. (Id. at ¶179). A prior restraint on speech is a governmental

  restriction on speech before its expression. Black’s Law Dictionary 1387 (10th ed.
                                           22
Case 8:17-cv-02896-WFJ-AAS Document 148 Filed 01/30/19 Page 23 of 39 PageID 3508




  2014). There is a “heavy presumption” against prior-restraint laws. Forsyth, 505

  U.S. at 130 (citations omitted).

         The plaintiffs’ amended complaint sufficiently alleges Ordinance 2017-47 is an

  unconstitutional prior restraint on their speech because they allege the ordinance

  prohibits Messrs. Vazzo and Pickup from using speech necessary to provide SOCE

  counseling to minors. (Doc. 78, ¶¶112, 116).

         C.     Count II: First Amendment Right to Receive Information

         The plaintiffs allege Ordinance 2017-47 violates the rights of their minor

  clients and constituents to receive information under the First Amendment. (Doc.

  78, ¶¶197–205).      The City and Equality Florida argue the plaintiffs failed to

  sufficiently plead a right-to-receive-information claim because the plaintiffs failed to

  sufficiently plead a free-speech claim. (Doc. 84, pp. 15–16; Doc. 92, p. 13).

         The free-speech protection under the First Amendment applies to the speaker

  and the listener. Va. State Bd. of Pharmacy v. Va. Citizens Consumer Council, Inc.,

  425 U.S. 748, 756–57 (1976) (citations omitted). If a plaintiff plausibly alleges a free-

  speech claim, the plaintiff can also assert a right-to-receive-information claim. See

  id. (stating “[i]f there is a right to advertise, there is a reciprocal right to receive the

  advertising, and it may be asserted”) (footnote omitted); see also Democracy Rising

  PA v. Celluci, 603 F. Supp. 2d 780, 790–91 (M.D. Pa. 2009) (stating plaintiffs must

  establish willing speakers exist to maintain “right to listen” claim) (citation omitted).

         The plaintiffs plausibly alleged Ordinance 2017-47 violates their clients’ and

                                              23
Case 8:17-cv-02896-WFJ-AAS Document 148 Filed 01/30/19 Page 24 of 39 PageID 3509




  constituents’ right to receive information under the First Amendment. The plaintiffs

  allege their clients and constituents have a “desire to receive SOCE counseling and

  the information that Plaintiffs can provide on reducing or eliminating unwanted

  same-sex attractions, behaviors, and identity.” (Doc. 78, ¶200). The plaintiffs further

  allege Ordinance 2017-47 prohibits their clients and constituents from receiving

  SOCE counseling. (Id. at ¶201).

        The plaintiffs’ allegations supporting their right-to-receive-information claim,

  combined with the plaintiffs’ allegations that sufficiently pleaded free -speech claims

  (explained in Section III(B) of this report and recommendation), demonstrate the

  plaintiffs have a plausible claim for relief on their right-to-receive-information claim.

  The court should therefore reject the City and Equality Florida’s arguments that the

  plaintiffs failed to state a claim for relief on their right-to-receive information claim.

        D.     Count III: First Amendment Right to Free Exercise of Religion

        The plaintiffs allege Ordinance 2017-47 violates their right to free exercise of

  religion under the First Amendment. (Doc. 78, ¶¶206–23).

        The City argues the plaintiffs failed to state a claim for relief under the First

  Amendment’s free-exercise clause because Ordinance 2017-47 is (1) neutral,

  generally applicable, and does not targets religiously motivated conduct and (2)

  narrowly tailored to serve a compelling governmental interest. (Doc. 84, pp. 16–17).

        Equality Florida also argues the plaintiffs failed to state a claim for relief

  under the First Amendment’s free-exercise clause. (Doc. 92, pp. 15–16). Like the

                                             24
Case 8:17-cv-02896-WFJ-AAS Document 148 Filed 01/30/19 Page 25 of 39 PageID 3510




  City, Equality Florida argues the ordinance is neutral, generally applicable, and does

  not target religious conduct. (Doc. 92, pp. 15–16). Equality Florida also points out

  Ordinance 2017-47 has an exemption for religious leaders who provide religious

  counseling. (Id. at 15). According to Equality Florida, the plaintiffs failed to allege

  facts to show the City was motivated by animus toward the plaintiffs’ religious beliefs

  when the City passed Ordinance 2017-47. (Id. at 16). Equality Florida concludes

  that these facts, and the fact that strict-scrutiny analysis does not apply to free-

  exercise claims, establish the plaintiffs failed to state claim for relief under the First

  Amendment’s free-exercise clause. (Id.).

        The First Amendment protects the free exercise of religion. U.S. Const. amend.

  I. To satisfy the First Amendment’s free-exercise clause, a law must be (1) neutral

  and (2) generally applicable. Church of the Lukumi Babalu Aye, Inc. v. City of

  Hialeah, 508 U.S. 520, 531 (1993). The neutrality inquiry asks whether the object of

  the law is to infringe or restrict conduct because of its religious motivation. Id. at 533

  (citations omitted). The general-applicability prong asks whether the government “in

  a selective manner impose[s] burdens only on conduct motivated by religious belief.”

  Id. at 543 (citations omitted).

        A law that is neutral and generally applicable need only satisfy rational -basis

  review. Keeton, 664 F.3d at 880 (citations omitted). That is, the law need only be

  rationally related to a legitimate governmental interest. Id. (citations omitted). Laws

  subject to rational-basis review are presumed constitutional. Id. (citation omitted).

                                             25
Case 8:17-cv-02896-WFJ-AAS Document 148 Filed 01/30/19 Page 26 of 39 PageID 3511




  If a law is neither neutral nor generally applicable, then the law must be narrow ly

  tailored to advance a compelling governmental interest (strict-scrutiny analysis).

  Lukumi, 508 U.S. at 531.

        Relevant to this analysis, the plaintiffs allege:

        211. Ordinance 2017-47, on its face and as applied, targets Plaintiffs’
        and their clients’ beliefs regarding human nature, gender, ethics,
        morality, and SOCE counseling, which are informed by the Bible and
        constitute central components of their sincerely held religious beliefs.
        Ordinance 2017-47 causes them a direct and immediate conflict with
        their religious beliefs by prohibiting them from offering, referring, and
        receiving counseling that is consistent with their religious beliefs.

                                         .   .    .

        215. Ordinance 2017-47, on its face and as applied, is neither neutral
        nor generally applicable, but rather specifically and discriminatorily
        targets the religious speech, beliefs, and viewpoint of those individuals
        who believe change is possible, and thus expressly on its face and as
        applied constitutes a substantial burden on sincerely held religious
        beliefs that are contrary to the City-approved viewpoint on same-sex
        attractions, behavior, or identity.

                                         .   .    .

        220. Ordinance 2017-47, both on its face and as-applied, specifically
        targets religion for disparate treatment and has set up a system of
        individualizes exemptions that permits certain counseling on same -sex
        attractions, behaviors, or identity while denying religious counseling on
        the same grounds.

  (Doc. 78, ¶¶211, 215, 220).

        The plaintiffs’ amended complaint fails to state a claim for relief under the

  First Amendment’s free-exercise clause. The plaintiffs allege no facts showing the

  City’s object or goal in enacting Ordinance 2017-47 was to infringe upon or restrict

                                             26
Case 8:17-cv-02896-WFJ-AAS Document 148 Filed 01/30/19 Page 27 of 39 PageID 3512




  SOCE counseling because of any religious motivation. The plaintiffs also failed to

  allege facts showing the City selectively imposes burdens on conduct motivated by

  religious belief. The ordinance instead applies to all providers, regardless of religious

  belief or motivation. So, the ordinance need only satisfy rational-basis scrutiny.

        The City’s stated interest in passing Ordinance 2017-47 is to protect “the

  physical and psychological well-being of minors.” (Doc. 24-1, p. 5). The government

  has a compelling interest in protecting the physical and psychological well-being of

  minors. Sable Commc’ns of Calif., Inc. v. FCC, 492 U.S. 115, 126 (1989). Ordinance

  2017-47, therefore, satisfies the rational-basis requirement of a legitimate

  governmental interest.

        The ordinance also satisfies the other requirement of rational-basis analysis

  because the ordinance is rationally related to the City’s interest in protecting the

  physical and psychological well-being of minors. Under rational-basis review, “a

  legislative choice is not subject to courtroom fact-finding and may be based on rational

  speculation unsupported by evidence or empirical data.” FCC v. Beach Commc’ns,

  Inc., 508 U.S. 307, 314–15 (1993) (citations omitted). The City determined, based on

  research conducted by organizations, like the American Psychological Association,

  that prohibiting conversion therapy, including SOCE counseling, would protect the

  physical and psychological well-bring of minors. (Doc. 24-1, pp. 2–6). Ordinance

  2017-47 therefore goes beyond “rational speculation unsupported by evidence or

  empirical data.”   So, the ordinance satisfies rational-basis analysis because the

                                             27
Case 8:17-cv-02896-WFJ-AAS Document 148 Filed 01/30/19 Page 28 of 39 PageID 3513




  ordinance is rationally related to a legitimate government interest.

        The plaintiffs failed to state claims for relief under the Free Exercise Clause

  because the amended complaint includes no allegations that the object of the

  ordinance is to target religiously-motivated conduct. The amended complaint also

  includes no allegations that the City selectively impo ses burdens on conduct

  motivated by religious belief. So, the plaintiffs failed to sufficiently plead that

  Ordinance 2017-47 is neither neutral nor generally applicable.            As a result,

  Ordinance 2017-47 is subject to rational-basis scrutiny, which the ordinance satisfies.

  The court should grant the City’s motion to dismiss the plaintiffs’ claim under the

  Free Exercise Clause (Count III).

        E.     Count IV: Florida Constitution Right to Liberty of Speech

        The plaintiffs allege Ordinance 2017-47 violates their rights to liberty of speech

  under the Florida Constitution. (Doc. 78, ¶¶224–43). A city may not pass a law “to

  restrain or abridge the liberty of speech or of the press.” Art. I, § 4, Fla. Const. The

  liberty-of-speech protection under the Florida Constitution mirrors the free -speech

  protection under the First Amendment. See Simmons v. State, 944 So. 2d 317, 323–

  29 (Fla. 2006) (analyzing a claim under the First Amendment simultaneously with

  the Florida Constitution’s liberty-of-speech protection); Fla. Canners Ass’n v. State,

  Dept. of Citrus, 371 So. 2d 503, 517–19 (Fla. 2d Dist. Ct. App. 1979) (same).

        The plaintiffs sufficiently pleaded all their free-speech claims under the First

  Amendment for the reasons discussed in Section III(B) of this report. The plaintiffs

                                            28
Case 8:17-cv-02896-WFJ-AAS Document 148 Filed 01/30/19 Page 29 of 39 PageID 3514




  therefore also sufficiently pleaded their liberty-of-speech claim under the Florida

  Constitution. The court should deny the City’s motion to dismiss the plaintiffs’

  liberty-of-speech claim (Count IV).

        F.     Count V: Florida’s Free Exercise Clause

        The plaintiffs allege Ordinance 2017-47 violates the Florida Constitution’s

  religious-freedom protection. (Doc. 78, ¶¶244–61). The Florida Constitution protects

  against laws that prohibit or penalize the free exercise of religion. Art. I, § 3, Fla.

  Const. Claims under Florida’s Free Exercise Clause are analyzed the same as claims

  under the First Amendment. See Toca v. State, 834 So. 2d 204, 208 (Fla. 2d Dist. Ct.

  App. 2002) (stating the court found no authority to treat free -exercise claims under

  the First Amendment and Florida Constitution differently); see also Bush v. Holmes,

  886 So. 2d 340, 365 (Fla. 1st Dist. Ct. App. 2004) (stating Florida courts generally

  interpret Florida’s Free Exercise Clause “as coequal to the federal clause”) (citation

  omitted).

        The plaintiffs failed to allege a free-exercise claim under the First Amendment

  for the reasons stated in Section III(D) of this report. The plaintiffs therefore also

  failed to allege a free-exercise claim under the Florida Constitution. The court should

  grant the City’s motion to dismiss the plaintiffs’ free-exercise claim under the Florida

  Constitution (Count V).

        G.     Count VI: Preemption under Article VIII, Section 2(b) of
               the Florida Constitution

        The plaintiffs allege Ordinance 2017-47 violates Article VIII, Section 2(b) of
                                          29
Case 8:17-cv-02896-WFJ-AAS Document 148 Filed 01/30/19 Page 30 of 39 PageID 3515




  the Florida Constitution because the City had no authority to adopt a law in a field

  preempted by the Florida Legislature—in this case, the field of regulating mental

  health professionals. (Doc. 78, ¶¶262–75).

         The City argues the plaintiffs failed to state claims for relief under their

  preemption theory because the amended complaint has no allegations that the

  Florida Legislature expressly preempted laws that regulate mental health

  professionals. (Doc. 84, p. 21). The City also argues the plaintiffs failed to sufficiently

  allege implied preemption because the laws on which the plaintiffs rely for their claim

  “are completely silent as to any pervasive scheme evidencing a legislative attempt to

  preempt the City from prohibiting conversion therapy within its jurisdiction.” (Id.).

  According to the City, regulation of health and safety matters are primarily left to

  local governments. (Id. at 22).

         Equality Florida argues the City had the authority, under its home rule

  powers, to prevent mental health professionals from harming minors. (Doc. 92, p.

  17). According to Equality Florida, nothing in the Florida Statutes the plaintiffs cited

  prevent municipalities from imposing civil penalties on mental health providers. (Id.

  at 18). Equality Florida argues the Florida Legislature intended for municipalities

  to regulate professions when appropriate. (Id.). So, Equality Florida concludes the

  plaintiffs cannot prove express or implied preemption applies to Ordinance 2017-47

  and the plaintiffs failed to state a claim under Article VIII, Section 2(b) of the Florida

  Constitution as a matter of law. (Doc. 92, p. 20).

                                              30
Case 8:17-cv-02896-WFJ-AAS Document 148 Filed 01/30/19 Page 31 of 39 PageID 3516




        Article VIII, Section 2(b) of the Florida Constitution states the following:

        POWERS. Municipalities shall have governmental, corporate and
        proprietary powers to enable them to conduct municipal government,
        perform municipal functions and render municipal services, and may
        exercise any power for municipal purposes except as otherwise provided
        by law. Each municipal legislative body shall be elective.

        A city ordinance may be beyond the city’s authority under the Florida

  Constitution if (1) the Legislature preempted a particular subject area or (2) the city

  ordinance conflicts with a state statute. Sarasota Alliance For Fair Elections, Inc. v.

  Browning, 28 So. 3d 880, 885–86 (Fla. 2010) (citation omitted); Orange Cty. v. Singh,

  No. SC18-79, ___So. 3d___, 2019 WL 98251, at *3 (Fla. Jan. 4, 2019) (citations

  omitted).6

        The Florida Legislature can preempt an area of law in two ways: express or

  implied preemption. Sarasota Alliance, 28 So. 3d at 886.         Express preemption

  requires a specific legislative statement—courts cannot imply or infer express

  preemption. Id. (citations omitted). The Florida Legislature accomplishes express

  preemption when the legislature uses clearing language stating its intent.           Id.

  (citation omitted).

        Implied preemption exists when “the legislature scheme is so pervasive as to

  evidence an intent to preempt the particular area, and where strong public policy


  6  Singh supersedes Sarasota Alliance because the ordinance at issue in Singh
  (challenged under preemption theory) was adopted in reaction to the holding in
  Sarasota Alliance. See Singh, 2019 WL 98251, at *3 (discussing the ordinance at
  issue).   The legal standards Sarasota Alliance explained, however, remain
  unchanged. See Singh, 2019 WL 98241, at *4 (explaining the court’s decision).
                                       31
Case 8:17-cv-02896-WFJ-AAS Document 148 Filed 01/30/19 Page 32 of 39 PageID 3517




  reasons exist for finding such an area to be preempted by the Legislature.” Sarasota

  Alliance, 28 So. 3d at 886 (quotation marks and citation omitted). The Florida

  Legislature impliedly preempts an area of law when local legislation might endanger

  the legislature’s “pervasive regulatory scheme.” Id. (citation omitted).

        The court must look at the whole state regulation and the regulation’s object

  and policy to determine if implied preemption applies. State v. Harden, 938 So. 2d

  480, 486 (Fla. 2006) (citation omitted). “The nature of the power exerted by the

  legislature, the object sought to be attained by the statute at issue, and the character

  of the obligations imposed by the statute” are vital to determining if implied

  preemption applies. Sarasota Alliance, 28 So. 3d at 886 (citation omitted). Another

  crucial factor in determining whether implied preemption exists is whether the

  state’s statutory scheme specifically recognizes the need for local control. See id. at

  887 (discussing GLA and Assocs., Inc. v. City of Boca Raton, 855 So. 2d 278 (Fla. 4th

  Dist. Ct. App. 2003). Courts must be careful when imputing an intent that prohibits

  “a local elected governing body from exercising its home rule powers.” D’Agastino v.

  City of Miami, 220 So. 3d 410, 421 (Fla. 2017) (citation omitted).

        The plaintiffs sufficiently pleaded a claim for relief under an implied-

  preemption theory.      The amended complaint alleges the Florida Legislature

  preempted the field of regulating mental health professionals through Chapter 491,

  Florida Statutes.   (Doc. 78, ¶268).     The plaintiffs allege Chapter 491, and its

  accompanying regulation, outline procedures that apply to discip lining mental health

                                            32
Case 8:17-cv-02896-WFJ-AAS Document 148 Filed 01/30/19 Page 33 of 39 PageID 3518




  professionals. (Id. at ¶¶269–70). The plaintiffs allege the City exceeded its authority

  when it adopted Ordnance 2017-47 because the state legislature preempted

  regulations of mental health professionals. (Id. at ¶274).      These allegations are

  enough to state a plausible claim for relief under an implied-preemption theory.

        The plaintiffs, however, failed to state claims for relief under an express-

  preemption theory. In their complaint, the plaintiffs cite no express statement or

  specific language in Chapter 491, Florida Statutes, which governs “Clinical,

  Counseling, and Psychotherapy Services,” in which the Florida Legislature expressly

  preempted local regulations over mental health counseling. Nor does Chapter 491

  have such an express statement. See Fla. Stat. §§ 491.002–491.016 (listing laws that

  apply to mental health counseling). The plaintiffs’ amended complaint, therefore,

  fails to state claim for relief under an express-preemption theory.

        The court should deny the City’s motion to dismiss the plaintiffs’ claim that

  Ordinance 2017-47 violates Article VIII, Section 2(b) of the Florida Constitution

  (Count VI). The court should allow the plaintiffs to proceed under an implied-

  preemption theory—but not an express-preemption theory.

        H.     Count VII: Florida Patient’s Bill of Rights and Responsibilities

        The plaintiffs allege Ordinance 2017-47 violates the Florida Patient’s Bill of

  Rights and Responsibilities. (Doc. 78, ¶¶276–291). The City argues the plaintiffs fail

  to state a claim for relief under the Florida Patient’s Bill of Rights because the

  plaintiffs are not “health care providers” under the statute; nor are the plaintiffs’

                                            33
Case 8:17-cv-02896-WFJ-AAS Document 148 Filed 01/30/19 Page 34 of 39 PageID 3519




  minor clients “patients” under the statute. (Doc. 84, pp. 22–23). The City further

  argues the Florida Patient’s Bill of Rights expressly prohibits using the statute in

  civil actions. (Id. at 24).

         Equality Florida similarly argues the Florida Patient’s Bill of Rights prohibits

  using the statute in civil actions. (Doc. 92, p. 20). Equality Florida also argues the

  plaintiffs fail to state a claim under the Patient’s Bill of Rights because conversion

  therapy is not an effective treatment option under the statute. (Id.).

         In relevant part, the Florida Patient’s Bill of Rights states:

         1.     A patient has the right to impartial access to medical treatment
                or accommodations, regardless of race, national origin, religion,
                handicap, or source of payment.

         2.     A patient has the right to treatment for any emergency medical
                condition that will deteriorate from failure to provide such
                treatment.

         3.     A patient has the right to access any mode of treatment that is,
                in his or her own judgment and the judgment of his or her health
                care practitioner, in the best interests of the patient, including
                complementary or alternative health care treatments, in
                accordance with the provision of s. 456.41.

  Fla. Stat. § 381.026(4)(d). The purpose of the Florida Patient’s Bill of Rights is to

  promote the interests and well-being of patients of health care providers and promote

  better communication between patients and health care providers. § 381.026(3). The

  Patient’s Bill of Rights, however, “shall not be used for any purpose in any civil or

  administrative action and neither expands nor limits any rights or remedies provided

  under any other law.” § 381.026(3).

                                             34
Case 8:17-cv-02896-WFJ-AAS Document 148 Filed 01/30/19 Page 35 of 39 PageID 3520




        Private rights of action must be either express or clearly implied from the text

  of the statute.    See Antonin Scalia & Bryan A. Garner, Reading Law: The

  Interpretation of Legal Texts, 313–17 (2012) (discussing the private-right canon that

  presumes against implied rights of action); see also Cannon v. Univ. of Chicago, 441

  U.S. 677, 688 n.9 (1979) (discussing factors courts use to determine if a statute

  provides for a private remedy). The central inquiry is whether the legislature

  intended to create, either expressly or by implication, a private right of action.

  Touche Ross & Co. v. Redington, 442 U.S. 560, 575 (1979). Without statutory intent

  establishing the legislature wanted to create a private right of actio n, no cause of

  action exists and “courts may not create one, no matter how desirable that might be

  as a policy matter, or how compatible with the statute.” Alexander v. Sandoval, 532

  U.S. 275, 286–87 (2001) (citations omitted).

        The plaintiffs cannot state a claim for relief under the Florida Patient’s Bill of

  Rights because that statute creates no private cause of action.           The amended

  complaint contains no allegation that the Florida Patient’s Bill of Rights has a

  statutory provision that allows for a private right of action. The Florida Patient’s Bill

  of Rights has no such provision. See Fla. Stat. § 381.026 (listing the patient’s rights).

  The “purpose” section instead expressly states the statue cannot be used in civil

  actions. § 381.026(3). The lack of a private-right provision and the statute’s stated

  purpose establishes the Florida Legislature did not intend to create a private right of

  action under the Florida Patient’s Bill of Rights and Responsibilities. The plaintiffs

                                             35
Case 8:17-cv-02896-WFJ-AAS Document 148 Filed 01/30/19 Page 36 of 39 PageID 3521




  therefore cannot bring a claim under that statute. The court should grant the City’s

  motion to dismiss the plaintiffs’ claims under the Florida Patient’s Bill of Rights and

  Responsibilities (Count VII).

        I.     Count VIII: Florida Religious Freedom and Restoration Act

        The plaintiffs allege Ordinance 2017-47 violates the Florida Religious Freedom

  and Restoration Act (FRFRA). (Doc. 78, ¶¶292–303). The City argues the plaintiffs

  fail to state a claim for relief under FRFRA because the ordinance does not

  substantially burden the plaintiffs’ exercise of religion. (Doc. 84, p. 24). The City also

  argues Ordinance 2017-47 is narrowly tailored to further a compelling governmental

  interest. (Id. at 24–25).

        Equality Florida similarly argues the plaintiffs’ amended complaint fails to

  allege Ordinance 2017-47 substantially burdens the free exercise of religion. (Doc.

  92, pp. 16–17). According to Equality Florida, the plaintiffs allege no facts showing

  the ordinance either compels them to engage in activity their religion forbids or

  prohibits them from engaging in conduct their religion requires. (Id. at 17). Equality

  Florida instead argues the ordinance allows the plaintiffs to express and practice

  their religious views. (Id.).

        FRFRA states the following:

        (1)    The government shall not substantially burden a person’s free
               exercise of religion, even if the burden results from a rule of
               general applicability, except that government may substantially
               burden a person’s exercise of religion only if it demonstrates that
               application of the burden to the person:

                                             36
Case 8:17-cv-02896-WFJ-AAS Document 148 Filed 01/30/19 Page 37 of 39 PageID 3522




               (a) is in furtherance of a compelling governmental interest; and

               (b) is the least restrictive means of furthering that compelling
               governmental interest.

  Fla. Stat. § 761.03. Before a claimant can challenge a law under FRFRA, the claimant

  must establish he or she has a sincerely-held religious belief the law affects. Warner

  v. City of Boca Raton, 887 So. 2d 1023, 1032 n.7 (2004) (quotation and citation

  omitted); Freeman v. Dep’t of Highway Safety and Motor Vehicles, 924 So. 2d 48, 54

  (Fla. 5th Dist. Ct. App. 2006). The claimant must then establish the challenged law

  substantially burdens his or her sincerely-held religious belief. Freeman, 924 So. 2d

  at 54. A law substantially burdens a claimant’s sincerely-held religious belief when

  the law “compels the religious adherent to engage in conduct his religion forbids or

  forbids him to engage in conduct that his religion requires.” Warner, 887 So. at 1033

  (citation omitted). After the claimant satisfies those requirements, the burden shifts

  to the government to establish that the law is the least restrictive means of furthering

  a compelling governmental interest. Id. at 1034 (citation omitted).

        The plaintiffs’ amended complaint alleges a plausible claim for relief under

  FRFRA. The plaintiffs allege they have sincerely-held religious beliefs that require

  them to provide counseling to minors who struggle “with unwanted same -sex

  attractions, behaviors, or identity.”    (Doc. 78, ¶¶296–98).    The plaintiffs allege

  Ordinance 2017-47 prohibits them from offering counseling consistent with their

  religious beliefs. (Doc. 78, ¶299). And the plaintiffs allege Ordinance 2017-47 is not

  the least restrictive means of furthering any compelling governmental interest. (Id.
                                            37
Case 8:17-cv-02896-WFJ-AAS Document 148 Filed 01/30/19 Page 38 of 39 PageID 3523




  at 301–02). These allegations are enough to state a plausible claim for relief under

  FRFRA. The court should deny the City’s motion to dismiss the plaintiffs’ cause of

  action under FRFRA (Count VIII).

  IV.   CONCLUSION

        The plaintiffs’ amended complaint fails to state a claim for relief under the

  Free Exercise Clauses under the federal and Florida constitutions (Counts III and V).

  The amended complaint also cannot state a claim for relief under the Florida Patient’s

  Bill of Rights and Responsibilities (Count VII). But the plaintiffs’ amended complaint

  alleges plausible claims for relief on the remaining causes of action. Therefore, the

  City’s motion to dismiss (Doc. 84) should be GRANTED-IN-PART and DENIED-

  IN-PART as follows:

        1.     The City’s motion to dismiss to plaintiffs’ freedom-of-speech claims

               under the First Amendment (Count I) should be DENIED.

        2.     The City’s motion to dismiss the plaintiffs’ right-to-receive-information

               claim under the First Amendment (Count II) should be DENIED.

        3.     The City’s motion to dismiss the plaintiffs’ religious-free-exercise claim

               under the First Amendment (Count III) should be GRANTED.

        4.     The City’s motion to dismiss the plaintiffs’ liberty-of-speech claim under

               the Florida Constitution (Count IV) should be DENIED.

        5.     The City’s motion to dismiss the plaintiffs’ religious-free-exercise claim

               under the Florida Constitution (Count V) should be GRANTED.

                                            38
Case 8:17-cv-02896-WFJ-AAS Document 148 Filed 01/30/19 Page 39 of 39 PageID 3524




        6.     The City’s motion to dismiss the plaintiffs’ preemption claim (Count VI)

               should be DENIED. The plaintiffs should be allowed to proceed on their

               implied-preemption theory—but not their express-preemption theory.

        7.     The City’s motion to dismiss the plaintiffs’ claims under the Florida

               Patient’s Bill of Rights and Responsibilities (Count VII) should be

               GRANTED.

        8.     The City’s motion to dismiss the plaintiffs’ claims under the Florida

               Religious Freedom Restoration Act (Count VIII) should be DENIED.

        RECOMMENDED in Tampa, Florida, on January 30, 2019.




                                  NOTICE TO PARTIES

        Failure    to   file   written objections   to   the   proposed findings   and

  recommendations contained in this report within fourteen days from the date of this

  service bars an aggrieved party from attacking the factual findings on appeal. 28

  U.S.C. § 636(b)(1).




                                            39
